department of the treasury internal_revenue_service washington d c contact person contact number p-e 0-t oct uniform issue list legend x y dear sir or madam this is in reply to your rulings request dated date on x's proposed transfer of all of its assets to y pursuant to sec_507 b of the internal_revenue_code x is exempt from federal_income_tax under sec_501 of the code a private_foundation under sec_509 a of the code and an operating_foundation under sec_4942 j of the code y is exempt from federal_income_tax under sec_501 c of the code and a private_foundation under sec_509 of the code x and y were created by the same principal donor x will transfer all of its assets to y which will also assume all of the liabilities of x x's transfer will reduce the administrative duties involved in administering two private_foundations x's transfer will include its significant numismatic collection which y will continue to use for exempt purposes under sec_501 c of the code y will continue to make the collection available to researchers scholars and the interested public through personal viewings by appointment the maintenance of a complete and informative intemet site and by extensive catalogs to be posted on y's internet site you request the following rulings the proposed merger of x with and into y will qualify as a transfer of assets described in section a bh2 of the code and pursuant to the provisions of sec_1_507-3 will not result in the termination of x's private_foundation_status under sec_507 a or subject x to liability for the tax imposed by sec_507 c pursuant to sec_1_507-1 b x will have no continuing separate recordkeeping distribution or b filing_requirements for taxable years after the year in which the proposed merger ts consummated the proposed merger will not subject x or y to any of the excise_taxes imposed by sections c through of the code spacifically the proposed transfer of all of the assets of x to y and y's assumption of all of x's liabilities w not constitute an act of self-dealing under sec_4941 of the code a the proposed transfer of ali of the assets of x to y will not constitute an investment whi jeopardizes x's charitable purposes and will not subject x to the taxes imposed by sec_4944 of the code b investment of y within the meaning of sec_4944 c further the numismatic collection transferred by x to y will be treated as a program-rela’ as a program-related_investment of y the numismatic collection transferred by x to y will not be treated as an investment_asset included in the calculation of y's minimum_investment_return for purposes of computing its minimum distribution_requirements under sec_4942 after the merger such program-related assets will under sec_4942 e i a be considered used or held for use directly in carrying out y's exempt purposes the proposed transfer of all of the assets of x to y will not constitute a taxable_expenditure under sec_4945 and x will not be required to exercise expenditure_responsibility with respect to the transfer of all of its assets to y d the proposed merger of x with and into y and y's receipt of the assets of x and assumption of its liabilities will not affect the present tax exempt status of y under sec_501 c of the code or its classification as a private non-operating foundation described in section so9 a sec_501 ch3 of the code provides for of nonprofit_organizations that are organized and operated exclusively for charitable and or the other exempt purposes within that section the exemption from federal_income_tax sec_509 of the code provides that certain organizations exempt from federal_income_tax under sec_501 c are further classified as private_foundations so that they are thus subject_to the private_foundation provisions of chapter of the code sec_507 of the code and sec_1_507-1 b of the regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the internal_revenue_service a statement of its intention to terminate its private_foundation_status and by paying the termination_tax if any under sec_507 c of the code sec_507 of the code imposes an excise_tax on a private_foundation which voluntarily terminates its status as a private_foundation under sec_507 a a the aggregate tax_benefit that has resulted from the foundation's sec_501 c exempt status or b the value of the net assets of the foundation this tax is equal to the lower_of sec_507 of the code provides that in a transfer of assets by one private_foundation to another private_foundation the transferee foundation shall not be treated as a newly created organization sec_1_507-3 of the regulations provides that in a transfer of assets from one private_foundation to another private_foundations pursuant to a reorganization the transferee foundation shall not be treated as newly created organization but shall succeed to the transferor's aggregate tax benefits under sec_507 of the code sec_1_507-3 c of the regulations provides that a transfer under section s07 b of the code includes a transfer of assets by one private_foundation to another private_foundation pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_507 of the code provides that the aggregate tax benefits of a private_foundation include the its exemption from federal_income_tax and of the deductions taken by its donors during it value of existence sec_1_507-1 b of the regulations provides that a private_foundation which transfers all of its ne assets is not required to file its annual information_return under sec_6033 of the code for its tax yea subsequent to the year of such transfer when it has no assets or activities alp sec_1_507-3 a of the regulations provides that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for a tax_year in which it transfer its assets to another private_foundation pursuant to sec_507 bk2 of the code sec_1_507-3 of the regulations indicates that a private_foundation granting all of its assets to another private_foundation pursuant to sec_507 of the code will not be required to exercise any expenditure_responsibility under sec_4945 of the code sec_1_507-3 a i of the regulations provides that where a transferor private_foundation transfers its assets to another private_foundation that is effectively controlled directly or indirectly by the same person s who control the transferor foundation the transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through of the code and sec_507 through of the code sec_1_507-3 a ii of the regulations provides that the transferor private_foundation is not relieved from filing its annual information_return for its tax_year of its transfer of assets sec_1_507-4 b of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to transfers of assets under sec_507 of the code sec_1_507-1 b and d of the regulations provide that a private foundation's transfer of assets pursuant to sec_507 of the code will not constitute a termination under sec_507 of the code of the transferor status as a private_foundation under sec_509 of the code sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 sec_53_4946-1 of the foundation and similar excise_taxes regulations provides that for purposes of self-deafing under sec_4941 of the code an organization exempt from federal_income_tax under sec_501 c is not a disqualified_person sec_4942 of the code provides that a private_foundation must expend annual qualifying distributions the foundation's distributable under sec_4942 for the direct active_conduct of exempt purposes amount is calculated with reference to its minimum_investment_return under sec_4942 of the code sec_4942 of the code and sec_53_4942_a_-2 of the regulations provide that an asset used directly in carrying out the foundation's exempt purposes is excluded in computing a foundation's minimum_investment_return and distribution requirement under sec_4942 of the code sec_4942 of the code describes the requirements for a private_foundation to be an operating_foundation under that section sec_4944 of the code imposes excise_tax on any investment by a private_foundation that jeopardizes its exempt purposes sec_4945 of the code imposes excise_tax on any private foundation's making of a taxable_expenditure under sec_4945 sec_4945 d of the code provides that a grantor private_foundation must exercise expenditure_responsibility under sec_4945 h of the code on any grants to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of a grantor private foundatio requiring proper reports from a grantee private_foundation on the grantee's uses of a grant a law ‘ x wilt transfer all of its assets to y your requested rulings are discussed below analysi sec_1 under sec_1_507-3 of the regulations a transfer under sec_507 b of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets because x will transfer all of its assets to y x's transfer will be a significant disposition of its assets under sec_1 cl of the regulations and will be a transfer under sec_507 bi2 of the code under sec_1_507-3 of the regulations x's transfer of all of its assets to y pursuant to sec_507 of the code will not terminate x's private_foundation_status and under sec_1_507-4 of the regulations x's transfer pursuant to sec_507 b of the code will not result in any termination_tax under sec_507 of the code under sec_1_507-3 a 9mii of the regulations x must satisfy any information reporting requirements for its tax_year in which its transfer of assets is made under sec_1_507-1 of the regulations x will not be required to file an annual return under sec_6033 of the code for tax years subsequent to its tax_year in which it transfers all of its assets to y x's transfer to y pursuant to sec_507 of the code will not subject x or y to excise_taxes under sec_4941 through of the code as discussed in and below x's transfer of its assets to y is not an act of self-dealing under sec_4941 of the code because the transfer is made for exempt purposes to organization y exempt from federal_income_tax under sec_501 c of the code which pursuant to sec_53_4946-1 of the regulations is not a disqualified_person under sec_4946 for purposes of sec_4941 of the code x's transfer of its assets to y is for exempt purposes under sec_501 c of the code and will not be a jeopardy investment or result in tax under sec_4944 of the code and x's numismatic collection included in the transfer will be an asset used by y for its exempt programs under sec_4942 and sec_53_4942_a_-2 of the regulations because x's numismatic collection transferred to y will be an asset used directly by y in carrying out y's exempt educationa purposes and programs the numismatic collection will be asset excludable by y in computing y's minimu investment return and charitable distribution_requirements under sec_4942 of the cade ao x's transfer of all of its assets to y is not a taxable_expenditure under sec_4945 of the code because the transfer is made for exempt purposes to an organization exempt from federal income under sec_501 c of the code under sec_1_507-3 of the regulations x will not be required to exercise expenditure_responsibility under sec_4945 of the code because x will transfer all of its assets to y x's transfer and merger is made with organization y exempt from federal_income_tax under sec_501 c of the code to further exempt purposes thus x's merger into y y's receipt of all of x's assets and y's assumption of all of x's liabilities will not adversely affect the transferee y's exemption from federal_income_tax under sec_501 of the code or y's status as a private_foundation under sec_509 a of the code that is not an operating_foundation under sec_4942 j of the code accordingly we rule that x's transfer of all of its assets to y will be a transfer under sec_507 of the code will not be a termination under sec_507 of the code of x's private_foundation_status under sec_509 of the code and will not subject x to termination_tax under sec_507 of the code after x transfers all of its assets to y x will no longer be required to file annuai information returns on form_990-pf except for filing such return for its final tax_year in which it transfers all of its assets to y x's transfer of all of its assets to y and merger with y will not subject x or y to excise_taxes under sec_4941 through of the code x's transfer of all of its assets to y and y's assumption of all of the liabilities of x will not be acts of ‘self-dealing under sec_4941 of the code x's transfer of all of its assets to y will not be a jeopardizing investment or subject x to tax under will be an x's numismatic collection included in the transfer by x to sec_4944 of the code educational asset used by y for y's exempt purposes y - x's numismatic collection transferred to y will be an asset that will be excluded by y in computing y's minimum_investment_return and charitable distribution_requirements under sec_4942 of the code because the numismatic collection will be an asset excluded under sec_4942 of the code as used directly by y in carrying out y's exempt purposes x's transfer of all of its assets to y will not be a taxable_expenditure under sec_4945 of the code and x will not be required to exercise expenditure_responsibility under sec_4945in of tne code with respect to its transfer all of its assets to y x's merger into y y's receipt of all of x's assets and y's assumption of all of x's liabiiities will not adversely affect y's exemption from federal_income_tax under sec_501 c of the code or y's status as a private_foundation under sec_509 of the code that is not an operating_foundation under sec_4942 jh3 of the code g because this letter could help to resolve any questions about your status please keep it in your permanent records this ruling letter is directed only to the organizations that requested it sec_6110 j of the code provides that it may not be used or cited as precedent sincerely signed garianc a carver garland a carter chief exempt_organizations technical branch ao
